United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    June 22, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 04-41046
                        Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

BRODERICK BRADSHAW,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 6:03-CR-58-ALL
                       --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Broderick Bradshaw appeals his sentence imposed following

his guilty plea to use of a communication facility in committing

a drug offense.   He was sentenced to 34 months of imprisonment

and one year of supervised release.    Bradshaw argues for the

first time on appeal and pursuant to Blakely v. Washington, 124

S. Ct. 2531 (2004), and United States v. Booker, 125 S. Ct. 738

(2005), that his sentence is illegal.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-41046
                                -2-

     Bradshaw has not established plain error with regard to his

Blakely and Booker claim because he has not established that

being sentenced under a mandatory Guidelines scheme affected his

substantial rights.   The record does not indicate that the

district court “would have reached a significantly different

result” under a sentencing scheme in which the Guidelines

were advisory only.   See United States v. Mares, 402 F.3d 511,

520-22 (5th Cir. 2005), petition for cert. filed (Mar. 31, 2005)

(No. 04-9517).   Accordingly, the district court’s judgment is

AFFIRMED.